Citation Nr: 1328354	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  07-24 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as skin cancer due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from April 1970 to November 
1971.  
 
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and March 2007 
decisions by the RO.  It was one of 6 issues addressed by 
the Board in April 2011.  In that decision, the Board denied 
4 of the 6 issues, and remanded the other 2.  Of those 2, 
the RO granted one, awarding service connection for 
hypertensive cardiomyopathy in a May 2012 decision.  The RO 
continued to deny service connection for a skin disorder, 
and the case was returned to the Board for further appellate 
consideration.

The issues of whether to reopen entitlement to service 
connection for a disability claimed as blood vessel damage 
of the head, mini-strokes, and transient ischemic attacks 
(TIA's), including as due to herbicide exposure, as well as 
entitlement to an earlier effective date for a total 
disability rating for compensation on the basis of 
individual unemployability (TDIU) have been raised in the 
July 2013 Service Organization Written Brief Presentation, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated above, this issue was the subject of a Board 
Remand in April 2011.  In explaining the basis for the 
Remand, the Board observed that the Veteran had skin 
problems noted in his service treatment records.  
Specifically, there was a diagnosis of xerosis of the hands 
(October 1971), and the service separation examination 
report revealed the presence of lichenified skin over both 
hands.  Also at that time, "chronic dermatitis" was written 
in the notes section of that report.  Although the post 
service records only appear to describe skin cancer and 
issues related to sun damaged skin, given the in-service 
findings, the presence of current disability, and the 
Veteran's contentions of on-going problems since service, an 
examination and opinion was sought to address the etiology 
of any current disability.  

In the report of examination that was obtained in May 2011, 
no mention was made of the in-service skin findings and any 
potential relationship they may have with current 
disability.  Although perhaps one could infer from the 
report that the skin findings noted in service were no 
longer present and unrelated to the current findings, it is 
considered that a more explicit opinion would be needed to 
satisfy scrutiny by the Court of Appeals for Veterans 
Claims.  Clarification should be sought.   

Relevant ongoing medical records should also be requested.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA skin treatment records 
dated from June 2013 to the present from 
the Mountain Home VA Medical Center in 
Johnson City, Tennessee.  

2.  Forward the Veteran's claims file to 
the VA examiner who provided the May 2011 
medical  opinion, or if unavailable, to 
another qualified person.  That person 
should review the claims folder, noting 
the in-service findings regarding xerosis, 
chronic dermatitis, and lichenified skin, 
and offer an addendum to the May 2011 VA 
examination report that addresses whether 
it is at least as likely as not that any 
current skin disability is directly 
related to, or the result of the Veteran's 
military service, specifically addressing 
the skin complaints noted therein, 
including the diagnosis of xerosis in 
October 1971, chronic dermatitis in 
November 1971, and lichenified skin over 
both hands in November 1971.  If the 
Veteran no longer has xerosis, chronic 
dermatitis, or lichenified skin over both 
hands, that should be set forth.  If it is 
necessary to examine the Veteran to obtain 
the requested opinion, that should be 
arranged.  In any event, a complete 
rationale for any opinion expressed should 
be provided. 

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, the examiner must provide an 
explanation for the basis of that 
determination.  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).  

